[Cite as State v. Snyder, 2018-Ohio-4260.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :       CASE NO. CA2018-05-089

                                                     :            DECISION
    - vs -                                                         10/22/2018
                                                     :

PETE SNYDER,                                         :

        Defendant-Appellant.                        :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2009-03-0515



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, and upon a brief filed by

appellant's counsel.

        {¶ 2} Counsel for appellant, Pete Snyder, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates

that a careful review of the record from the proceedings below fails to disclose any
                                                              ______________________

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists two potential errors "that might arguably support the

appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




NOTICE TO CLERK:

Serve a copy of this Decision upon appellant at: Pete Snyder, #A627641, Madison
Correctional Institution, 1851 State Route 56, London, Ohio 43140




                                           -2-
                                                           ______________________


                             IN THE COURT OF APPEALS

                     TWELFTH APPELLATE DISTRICT OF OHIO

                                   BUTLER COUNTY




STATE OF OHIO,                               :

       Plaintiff-Appellee,                   :      CASE NO. CA2018-05-089

                                             :           JUDGMENT ENTRY
 - vs -
                                             :

PETE SNYDER,                                 :

       Defendant-Appellant.                  :



       The brief of appellant, filed pursuant to Anders v. California, 386 U.S. 738, 87
S.Ct. 1396 (1967), properly before this court and having been considered by the court, it
is ordered that the motion of counsel for appellant requesting to withdraw as counsel is
granted, and this appeal is hereby dismissed for the reason that it is wholly frivolous.

     It is further ordered that a mandate be sent to the Butler County Court of
Common Pleas for execution upon this judgment and that a certified copy of this
Judgment Entry shall constitute the mandate pursuant to App.R. 27.

       Costs to be taxed to appellant.



                                         ____________________________________
                                         Robert A. Hendrickson, Presiding Judge


                                         ____________________________________
                                         Robert P. Ringland, Judge


                                         ____________________________________
                                         Robin N. Piper, Judge
NOTICE TO CLERK:


                                          -3-
                                                     ______________________

Serve a copy of this Decision upon appellant at: Pete Snyder, #A627641, Madison
Correctional Institution, 1851 State Route 56, London, Ohio 43140




                                     -4-